IN THE SUPREME COURT OF THE STATE OF NEVADA


                DARREN GROSSMAN, A/K/A DARREN                            No. 85005
                GATES, AN INDIVIDUAL,
                                   Appellant,
                              vs.
                DIVERSIFIED COMMUNICATIONS                                NOV 03 2022
                SOLUTIONS, INC., LTD.,
                                   Res • ondent.

                                       ORDER DISMISSING APPEAL

                             This is an appeal from a default judgment. Eighth Judicial
                District Court, Clark County; Veronica Barisich, Judge.
                             Because it appeared that the district court had not entered a
                final written judgment adjudicating all the rights and liabilities of all the
                parties, and the district court did not certify its judgment as final pursuant
                to NRCP 54(b), this court entered an order directing appellant to
                demonstrate this court's jurisdiction. See Lee v. GNLV Corp., 116 Nev. 424,
                996 P.2d 416 (2000); KDI Sylvan Pools v. Workman, 107 Nev. 340, 810 P.2d
                1217 (1991); Rae v. All American Life & Cas. Co., 95 Nev. 920, 605 P.2d 196
                (1979). Appellant has responded and concedes that the judgment is not a
                final disposition and that this court lacks jurisdiction. Accordingly, this
                court
                             ORDERS this appeal DISMISSED.




                                        Hardesty


                        /ekly#11...0                           (744 7-we
                                            J.                                        , J.
                Stiglich                                   Herndon
SUPREME COURT
        OF
     NEVADA


01 I 447 A
                                                                             22-'51-440
                     cc:   Hon. Veronica Barisich, District Judge
                           Paul M. Haire, Settlement Judge
                           Angulo Law Group, LLC
                           Qualey Law Group
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


40) 1947A    .41VP                                       2